Exhibit 2.1 AGREEMENT AND PLAN OF MERGER by and among MEDIA GENERAL, INC., GENERAL MERGER SUB 1, INC., GENERAL MERGER SUB 2, INC., GENERAL MERGER SUB 3, LLC And NEW YOUNG BROADCASTING HOLDING CO., INC. DATED AS OF June 5, 2013 TABLE OF CONTENTS Page ARTICLE I CLOSING; MERGERS Section 1.1 Closing . 4 Section 1.2 Reclassification Merger . 4 Section 1.3 Headquarters of General; Name . 6 Section 1.4 Combination Merger . 7 Section 1.5 Conversion of Stock in Mergers . 9 Section 1.6 General Stock Options and Other Stock-Based Awards . 12 Section 1.7 Stock Certificates; Book Entry Shares; Letters of Transmittal, Etc . 13 Section 1.8 Withholding Rights . 17 Section 1.9 Dissenters’ Rights . 17 ARTICLE II REPRESENTATIONS AND WARRANTIES OF PHOENIX Section 2.1 Corporate Organization . 19 Section 2.2 Capitalization . 20 Section 2.3 Authority; No Violation . 22 Section 2.4 Consents and Approvals . 23 Section 2.5 Financial Statements . 23 Section 2.6 Broker’s Fees . 24 Section 2.7 Absence of Certain Changes or Events . 25 Section 2.8 Legal Proceedings . 25 Section 2.9 Taxes . 25 Section 2.10 Employee Benefits . 27 Section 2.11 Compliance with Law; Permits . 30 Section 2.12 Certain Contracts . 32 Section 2.13 Undisclosed Liabilities . 33 Section 2.14 Property . 33 Section 2.15 Environmental Matters . 35 Section 2.16 State Takeover Laws . 35 Section 2.17 Internal Controls . 35 Section 2.18 Insurance . 36 Section 2.19 Intellectual Property . 36 Section 2.20 Related Party Transactions . 37 Section 2.21 Disclosure . 38 -i- Section 2.22 Certain Business Practices . 38 Section 2.23 Vote Required . 38 Section 2.24 MVPD Matters . 39 Section 2.25 Opinion of Financial Advisor . 39 Section 2.26 Phoenix Ownership of General Capital Stock . 39 Section 2.27 No Other Phoenix Representations and Warranties . 39 ARTICLE III REPRESENTATIONS AND WARRANTIES OF GENERAL Section 3.1 Corporate Organization . 40 Section 3.2 Capitalization . 41 Section 3.3 Authority; No Violation . 44 Section 3.4 SEC Filings . 45 Section 3.5 Consents and Approvals . 45 Section 3.6 Financial Statements . 46 Section 3.7 Broker’s Fees . 46 Section 3.8 Absence of Certain Changes or Events . 46 Section 3.9 Legal Proceedings . 47 Section 3.10 Taxes . 47 Section 3.11 Employee Benefits . 49 Section 3.12 Compliance with Law; Permits . 52 Section 3.13 Certain Contracts . 53 Section 3.14 Undisclosed Liabilities . 55 Section 3.15 Environmental Matters . 55 Section 3.16 Property . 56 Section 3.17 State Takeover Laws . 57 Section 3.18 Internal Controls . 57 Section 3.19 Insurance . 58 Section 3.20 Intellectual Property . 58 Section 3.21 Related Party Transactions . 59 Section 3.22 Disclosure . 59 Section 3.23 Certain Business Practices . 60 Section 3.24 Vote Required . 60 Section 3.25 MVPD Matters . 60 Section 3.26 Opinions of Financial Advisors . 61 Section 3.27 General Ownership of Phoenix Common Stock . 61 Section 3.28 No Other Representations and Warranties . 61 -ii- ARTICLE IV COVENANTS RELATING TO CONDUCT OF BUSINESS Section 4.1 Conduct of Businesses Prior to the Combination Merger Effective Time . 62 Section 4.2 Phoenix Forbearances . 62 Section 4.3 General Forbearances . 66 ARTICLE V ADDITIONAL AGREEMENTS Section 5.1 Form S-4; NYSE Listing . 70 Section 5.2 General Shareholder Meeting; General Charter Amendment . 72 Section 5.3 Appropriate Action; Consents; Filings . 73 Section 5.4 Access to Information . 77 Section 5.5 Employee Matters . 77 Section 5.6 Directors’ and Officers’ Insurance . 80 Section 5.7 Advice of Changes . 84 Section 5.8 Tax Matters . 84 Section 5.9 Stockholder Approval Actions . 85 Section 5.10 No Solicitation . 86 Section 5.11 Refinancing . 91 Section 5.12 Section 16 Matters . 91 Section 5.13 2014 General Shareholders Meeting . 92 Section 5.14 Transaction Litigation . 92 Section 5.15 Obligations of Merger Subsidiaries . 92 ARTICLE VI CONDITIONS PRECEDENT Section 6.1 Conditions to Each Party’s Obligation to Effect the Combination Merger . 93 Section 6.2 Conditions to Obligations of General and Merger Subs . 93 Section 6.3 Conditions to Obligations of Phoenix . 95 Section 6.4 Frustration of Closing Conditions . 96 ARTICLE VII TERMINATION AND AMENDMENT Section 7.1 Termination . 96 -iii- Section 7.2 Effect of Termination . 97 Section 7.3 General Termination Fee . 97 Section 7.4 Amendment . 99 Section 7.5 Extension; Waiver . 99 ARTICLE VIII GENERAL PROVISIONS Section 8.1 Expenses . 99 Section 8.2 Notices . 99 Section 8.3 Definitions . Section 8.4 Interpretation . Section 8.5 Counterparts . Section 8.6 Entire Agreement . Section 8.7 Governing Law; Jurisdiction . Section 8.8 Publicity . Section 8.9 Assignment; Third Party Beneficiaries . Section 8.10 Specific Performance . Section 8.11 Non-Survival of Representations, Warranties and Agreements . Section 8.12 Non-Recourse . Exhibit A – Form of Plan of Merger for Reclassification Merger Exhibit B – Form of Surviving General Certificate of Incorporation Exhibit C – Form of Surviving General Bylaws Exhibit D – Phoenix Designees to General Board Exhibit E – Form of Letter of Transmittal Exhibit F – Form of General Charter Amendment Phoenix Disclosure Letter
